

116 HR 208 IH: Guam Supplemental Security Income Equality Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 208IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. San Nicolas introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo extend the supplemental security income program to Guam. 
1.Short titleThis Act may be cited as the Guam Supplemental Security Income Equality Act. 2.Extension of the supplemental security income program to Guam (a)In generalSection 303(b) of the Social Security Amendments of 1972 (86 Stat. 1484) is amended by striking , Guam,. 
(b)Conforming amendments 
(1)Definition of stateSection 1101(a)(1) of the Social Security Act (42 U.S.C. 1301(a)(1)) is amended in the 5th sentence by striking , the Virgin Islands, and Guam each place it appears and inserting and the Virgin Islands. (2)Guam included in geographic meaning of United StatesSection 1614(e) of such Act (42 U.S.C. 1382c(e)) is amended by striking and the District of Columbia and inserting , the District of Columbia, and Guam. 
(c)Waiver AuthorityThe Commissioner of Social Security may waive or modify any statutory requirement relating to the provision of benefits under the Supplemental Security Income Program under title XVI of the Social Security Act in Guam, to the extent that the Commissioner deems it necessary in order to adapt the program to the needs of Guam. (d)Effective dateThis section and the amendments made by this section shall take effect on the 1st day of the 1st Federal fiscal year that begins 1 year or more after the date of the enactment of this Act. 
